Amended Campi. 6-9.) While the Court must liberally construe Urrego's pleadings, it cannot

"advocate and develop, sua sponte . .. claims that the [litigant] failed to clearly raise on the face

of [the] complaint." Newkirk, 2014 WL 4072212, at* I.

       Because White does not qualify as a creditor under TILA or HOEPA and Urrego fails to

allege facts indicating any violation of those statutes, the Court must dismiss Urrego's Amended

Complaint on those grounds.

                                          IV. Conclusion

       The Court previously provided Urrego the opportunity to amend her complaint, allowing

her to clarify her cause of action. Because the Court offered Urrego an opportunity to address

the deficiencies in her initial complaint and to state a claim-the Court presumes that Urrego has

stated her best case. See Goode v. Cent. Va. legal Aid Soc'y, Inc., 807 F.3d 619 (4th Cir. 2015);

Domino Sugar Cmp. v. Sugar Workers local Union 392, 10 F.3d 1064 (4th Cir. 1993); see also

Grady v. White, 686 F. App'x 153, 154 (4th Cir. 2017) (dismissing without remand because

district court previously afforded Plaintiff the chance to amend his complaint). For the reasons

stated above, the Court grants the Motion to Dismiss and dismisses with prejudice Urrego's

Amended Complaint.




Date: December 30, 2019
Richmond, Virginia




                                                 12
